      Case 3:19-cv-01020-L Document 14 Filed 07/02/19               Page 1 of 2 PageID 30




                          UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

 HOWARD BRADFIELD,

 Plaintiff,                                           Case No. 3:19-cv-01020-L

 v.                                                   Honorable Sam A. Lindsay

 AMERIMARK DIRECT, LLC.,

 Defendant.

               NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

        NOW COMES HOWARD BRADFIELD (“Plaintiff”), by and through his attorneys,

SULAIMAN LAW GROUP, LTD., and, in support of her Notice of Voluntary Dismissal with

Prejudice, state as follows:

        Plaintiff, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), hereby

voluntarily dismisses his claims against the Defendant, AMERIMARK DIRECT, LLC, with

prejudice. Each party shall bear its own costs and attorney fees.


Dated: July 2, 2019                           Respectfully Submitted,

                                              /s/ Nathan C. Volheim
                                              Nathan C. Volheim, Esq.
                                              Counsel for Plaintiff
                                              Admitted in the Northern District of Texas
                                              Sulaiman Law Group, Ltd.
                                              2500 S. Highland Avenue, Suite 200
                                              Lombard, IL 60148
                                              Phone (630) 575-8181
                                              Fax: (630)575-8188
                                              nvolheim@sulaimanlaw.com
    Case 3:19-cv-01020-L Document 14 Filed 07/02/19                  Page 2 of 2 PageID 31



                                 CERTIFICATE OF SERVICE
        I, the undersigned, hereby certify that on July 2, 2019, a true and correct copy of the above

and foregoing document was filed with the Court and served on all parties requested electronic

notification.



                                                                                Nathan C. Volheim
                                                                                Nathan C. Volheim
